
	

113 SRES 544 ATS: Designating the year of 2014 as the “International Year of Family Farming”.
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 544
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2014
			Ms. Klobuchar (for herself, Mr. Grassley, Ms. Baldwin, Mr. Crapo, Ms. Heitkamp, Mr. Hoeven, Mr. Johnson of South Dakota, Mr. Moran, and Mr. Donnelly) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the year of 2014 as the International Year of Family Farming.
	
	
		Whereas United Nations Resolution A/Res/66/222, adopted by the General Assembly on December 22,
			 2011, designates the year 2014 as the International Year of Family
			 Farming;Whereas the International Year of Family Farming recognizes the important contribution of family
			 farming in food security and eradicating poverty around the world;Whereas in the United States, family farms constitute 96 percent of all farms;Whereas the agriculture sector contributes more than $130,000,000,000 to the United States economy,
			 employs approximately 14 percent of the total workforce in the United
			 States, and accounts for nearly 5 percent of the United States gross
			 domestic product;Whereas 45 percent of individuals around the world make a living directly by farming;Whereas family farming is the predominant form of agriculture in both developing and developed
			 countries;Whereas family farming serves as a means of organizing agricultural, forestry, fishery, pastoral,
			 and aquaculture production;Whereas family farming plays important socioeconomic, environmental, and cultural roles;Whereas family farmers grow high-quality food, are active participants in civil society, and are
			 stewards of the land;Whereas 75 percent of the poorest individuals around the world live in rural areas;Whereas family farms are linked to most areas of rural development and have invested significantly
			 in local communities;Whereas the majority of farmers around the world are women who produce up to 80 percent of food
			 around the world; andWhereas 870,000,000  individuals are suffering from chronic undernourishment and a disproportionate
			 number of such individuals are farmers: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the year 2014 as the International Year of Family Farming;(2)congratulates family farmers in the United States and around the world;(3)recognizes the vital role family farms play in the economic and social well-being of the United
			 States and the world;(4)recognizes the importance of raising the profile of family farming by focusing the attention of
			 individuals around the world on the significant role of family farming in
			 alleviating hunger and poverty, providing food security and nutrition,
			 improving livelihoods, managing natural resources, protecting the
			 environment, and achieving sustainable development in rural areas;(5)encourages countries, national organizations, and States to undertake activities to support the
			 International Year of Family Farming;(6)recognizes the role and importance of women in family farming;(7)emphasizes the positive impact of family farms and developing new programs for domestic and
			 international family agricultural development; and(8)advocates for the protection of the viability of family farms, which serve as the foundation of
			 rural society and social stability.
			
